     Case 3:17-cv-02397-LAB-JLB Document 10 Filed 01/16/19 PageID.66 Page 1 of 2



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                Case No.: 11cr5171-LAB-1 and
                                  Plaintiff,   17cv2397-LAB (JLB)
12
13    v.                                       ORDER TO SHOW CAUSE RE:
                                               SUMMARY DENIAL OF
14    JUAN TORRES-VALENCIA,
                                               PETITION
15                             Defendant.
16
17         Juan Torres-Valencia pled guilty to importation of marijuana and on April 19,
18   2012 was sentenced to time served and five years’ probation.              In his plea
19   agreement, he stipulated to removal.
20         Then on November 29, 2017, through counsel, he filed a coram nobis
21   petition, arguing that his plea was involuntary because his counsel failed to warn
22   him he might be deported. Because the petition was after he was out of custody
23   and well after he realized he was in danger of deportation, the Court ordered him
24   to show cause why the petition should not be summarily denied as untimely. He
25   filed a response, which was inadequate, and the Court issued a second order on
26   September 21, 2018 requiring him to file a supplementary response within 21
27   calendar days. The order informed him what information he needed to provide.
28   ///

                                               1
                                                         11cr5171-LAB-1 and 17cv2397-LAB (JLB)
     Case 3:17-cv-02397-LAB-JLB Document 10 Filed 01/16/19 PageID.67 Page 2 of 2



1          Torres-Valencia, however, has not filed anything since then, either in the civil
2    or criminal docket. He is ORDERED to file his response to the Court’s September
3    21, 2018 order forthwith, and in no event later than January 30, 2019.
4          Torres-Valencia bears the burden of showing that the timeliness requirement
5    is met. See Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir. 1987).
6    Because he has been given multiple opportunities to address this issue and has
7    failed to do so, failure to respond will be construed as an admission that he has no
8    good explanation for his delay in seeking relief, and an abandonment of his claim.
9          If Torres-Valencia files a response, the government shall respond to the
10   petition by February 25, 2019.
11         Although this case is enumerated and docketed both as a criminal and a civil
12   case, the Court has determined that General Order 688 should not apply to this
13   case. This case in its entirety remains active, and the parties should observe the
14   deadlines set in this order. If because of the lapse in appropriations they need
15   more time, the parties may seek it by joint or ex parte or motion.
16
17         IT IS SO ORDERED.
18   Dated: January 16, 2019
19
20                                           Hon. Larry Alan Burns
                                             United States District Judge
21
22
23
24
25
26
27
28

                                               2
                                                          11cr5171-LAB-1 and 17cv2397-LAB (JLB)
